ORDER
ELDRIDGE, Senior Judge.
The Court having considered the joint consent by the Attorney Grievance Commission of Maryland and Claude William Roxborough, Respondent, in which Respondent agrees to be placed on inactive status by the Court, it is this 12th day of November, 1996,
ORDERED, by the Court of Appeals of Maryland, that the Petition to be placed on inactive status from the practice of law be, and it is hereby granted. Claude William Roxborough is placed on inactive status until such time as he can demonstrate by proper evidence that he has been restored to good health and is capable of engaging in the competent practice of law; and it is further,
ORDERED, that the Clerk of this Court shall remove the name of Claude William Roxborough from the Register of Attorneys in this Court until further order of this Court and certify that fact to the trustees of the Clients’ Security Trust Fund and the clerks of all the judicial tribunals in the State in accordance with Rule BV13.